Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14 of U.S. Patent No. 10,607,335. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.

With respect to claims 1, 7 and 8, Claim 1 of U.S. Patent No. 10,607,335 disclose all the limitations of claims 1, 7 and 8.



With respect to claims 6 and 10, Claim 5 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 6 and 10.

With respect to claim 9, Claim 4 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 9.

With respect to claim 11, Claim 6 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 11.

With respect to claim 12, Claim 7 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 12.

With respect to claim 13, Claim 8 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 13.

With respect to claim 14, Claim 9 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 14.

With respect to claim 15, Claim 10 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 15.

With respect to claim 16, Claim 11 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 16.

With respect to claim 17, Claim 12 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 17.

With respect to claims 18 and 19, Claim 13 of U.S. Patent No. 10,607,335 disclose all the limitations of claims 18 and 19.

With respect to claim 20, Claim 14 of U.S. Patent No. 10,607,335 disclose all the limitations of claim 20.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,607,335 in view of Haase (US 5,776,381) and LAI (US 2001/0014704).

Claims of U.S. Patent No. 10,607,335 disclose all the limitations of claim 1 as applied above from which claim 2 respectively depend.
Claims of U.S. Patent No. 10,607,335 do not disclose the forming said ophthalmic lens step comprises: juxtaposing said forming optic with a reactive monomer mixture comprising said light absorptive component; immersing said convexly curved surface of said forming optic into said reactive monomer mixture; polymerizing said reactive monomer mixture in contact with said convexly curved surface of said forming optic.

Haase teaches the forming said ophthalmic lens step comprises: juxtaposing said forming optic with a lens material comprising said light absorptive component ( col. 6 lines 50-51, The lens material is injected); immersing said convexly curved surface of said forming optic into said lens material (Col. 7 lines 6-8, moving the mould part 21.a in the direction towards the moulding surface 10a the mould cavity 3a is closed) ; polymerizing said lens material in contact with said convexly curved surface of said forming optic (Col. 7 lines 35-41).

Haase does not teach that lens material is a reactive monomer mixture.
LAI teach that lens material is a reactive monomer mixture (para [0052])

       	At the time of the invention it would have been obvious to a person of ordinary skill in the art to juxtaposing, immersing and polymerizing a reactive monomer in the method of Claims of U.S. Patent No. 10,607,335.
      	The suggestion/motivation for doing so would have been that use well known method to form lens.
Therefore, it would have been obvious to combine Haase, LAI with Claims of U.S. Patent No. 10,607,335 to obtain the invention as specified in claim 2.



Allowable Subject Matter
 
1.    Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /RANDOLPH I CHU/ Primary Examiner, Art Unit 2663